Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1, 3-5, 12-18, and 20 is/are rejected under 35 U.S.C. 102(A1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2012/0136089 A1 to Koltikso, et al. (hereinafter 'Koltikso').

Regarding Claim 1, Koltikso discloses a resin (resin; abstract) having a structure according to Formula II: as shown (dental product having a resin derived from 2,2,4,4-tetramethyl-1,3-cyclobutandiol, such as compound 4; abstract; figure IB), wherein R1, R3, R4, R5, and R6 are each independently selected from the group consisting of hydrogen and substituted or unsubstituted (Cl-CIO)alkyl, R2 is (Cl-CIO)alkylene (compound 4 (R1 is Cl alkyl, R2 is Cl alkylene, and R3-R6 are each Cl alkyl); figure IB), and the resin has an average molecular weight of less than 10,000 g/mol (compound 4 (molecule weight of less than 10,000 g/mol); figure IB). Koltikso does not provide a single concise embodiment with the specific TMCD-based resin compound, from the list of possible TMCD-based resin compounds. However, provided that Koltikso discloses the chosen TMCD-based resin compound (Koltikso; abstract; figure IB), it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the compound of Koltikso, by narrowing the range of TMCD-based resin compound so to as select the chosen TMCD-based resin compound of formula 4 (Koltikso; figure IB), for enhancing the compound's efficacy as a dental composition used to form dental products that are free of bisphenol A while maintaining the same thermal and mechanical stabilities as bisphenol A containing resins (Koltikso; paragraphs [0003]-[0004]).
 Koltikso discloses the resin of claim 1, and Koltikso further discloses wherein the resin of Formula II is: as shown (compound 4 (formula II); figure IB).  Thus claim 3 is found. 
 Koltikso discloses the resin of claim 1, and Koltikso further discloses wherein the resin has a reduced potential to release phenolic compounds compared to corresponding resins comprising phenolic compounds, including his phenols such as bisphenol A (BPA) (resins disclosed are BPA-free, so have a reduced potential to release phenolic compounds; paragraphs [0004], [0006]).  Thus claim 4 is found.


 Koltikso discloses a cured product of a curable composition comprising Formula II (dental product having a curable resin derived from 2,2,4,4-tetramethyl-1,3-cyclobutandiol, such as compound 4 (formula II); abstract; paragraphs [0002], [0006]; figure IB). Koltikso does not provide a single concise embodiment with the specific TMCD-based resin compound, from the list of possible TMCD-based resin compounds. However, provided that Koltikso discloses the chosen TMCD-based resin compound (Koltikso; abstract; figure 1B), it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the cured product of Koltikso, by narrowing the range of TMCD-based resin compound so to as select the chosen TMCD-based resin compound of formula 4 (Koltikso; figure IB), for enhancing the compound's efficacy as a dental composition used to form dental products that are free of bisphenol A while maintaining the same thermal and mechanical stabilities as bisphenol A containing resins (Koltikso; paragraphs [0003]-[0004]).  Thus claim 12 is found.
Koltikso discloses the cured product of claim 12, and Koltikso further discloses wherein about 1 wt. percent to about 100 wt. percent of the curable composition is the structure according to Formula I (dental product having a curable resin derived from 2,2,4,4-tetramethyl-l ,3-cyclobutandiol, such as compound 4, wherein dental resin is present in an amount of about 5 weight percent to about 95 weight percent; abstract; figure IB; paragraphs [0002], [0006], [0025]).  Thus, claim 13 is found. 
Regarding Claim 14, Koltikso discloses a method of forming the cured product according to claim 12, comprising: curing a curable composition comprising a resin (method of formulating dental materials comprising a curable composition comprising a resin; paragraphs [0006], [0017], [0020]) having Formula I: as shown (dental product having a resin derived from 2,2,4,4-tetramethyl-1,3-cyclobutandiol, such as compound 4; abstract; figure IB), wherein R1, R3, R4, R5, and R6 are each independently selected from the group consisting of hydrogen and substituted or unsubstituted (Cl-CIO)alkyl, R2 is (Cl-CIO)alkylene (compound 4 (R1 is Cl alkyl, R2 is Cl alkylene, and R3-R6 are each Cl alkyl; figure IB), and the resin has an average molecular weight of less than 
Regarding Claim 15, Koltikso discloses the method of forming the cured product of claim 14, and Koltikso further discloses wherein the curable composition further comprises an initiator component (curable composition comprises an initiator; paragraph [0028]).

Regarding Claim 16, Koltikso discloses the method of forming the cured product of claim 15, and Koltikso further discloses wherein the initiator component ranges from about 0.1 wt. percent to about 25 wt. percent of the curable composition (curable composition comprises an initiator, wherein initiator is present in an amount of about 0.05 to about 0.5 percent by weight; paragraph [0028]).
Regarding Claim 17, Koltikso discloses the method of forming the cured product of claim 14, and Koltikso further discloses wherein the curable composition further comprises a reactive diluent (composition comprises a diluent; paragraph [0026]).
Regarding Claim 18, Koltikso discloses the method of forming the cured product of claim 18, and Koltikso further discloses wherein the reactive diluent ranges from about 0.01 wt. percent to about 70 wt. percent of the curable composition (composition comprises a diluent, wherein diluent is present in an amount from about 5 weight percent to about 50 weight percent; paragraph [0026]).
Regarding Claim 20, Koltikso discloses the method of forming the cured product of claim 14, and Koltikso further discloses wherein the method further comprises exposing the curable .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over claims Koltikso (cited above) as applied to claims 1,3-5, 12-18 and 20 above, and further in view of US 2010/0240794 A1 to Jin, et al. (hereinafter 'Jin').
	Koltikso is set forth above.  Koltikso discloses the method of forming the cured product of claim 14, but Koltikso does not disclose wherein the curable composition further comprises an accelerator. However, Jin discloses wherein a curable composition further comprises an accelerator (curable resin composition comprises an accelerator; abstract; paragraphs [0039], [0046]). It would have been obvious to a person of ordinary skill in the art, at the time of the .  


Allowable Subject Matter

Claims 2 and 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMC